DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27, 2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Applicant is required to insert all related patent Numbers of all related applications into the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 72 recites the limitation "the status" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 74 recites the limitation "the patient’s heart rate", “the patient’s respiratory rate” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshimi et al. (US 6,450,957) disclose a respiration monitoring system for monitoring a state of disorder of a sleeping patient comprises a plurality of weight sensors that produce weight signals attributable to the patient's respiratory body movement, wherein the weight signals having a frequency band of respiration, a respiratory body movement signal is produced, and a fall of blood oxygen saturation which occurs at obstructive apnea of the sleeping patient is determined based on the variation pattern of the amplitude of respiratory body movement signal, wherein a display unit displaying the  occurrence and frequency of the fall of blood oxygen saturation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
August 27, 2021